Citation Nr: 1619292	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to increases in the ratings for right foot bunion (currently rated 0 percent prior to July 1, 2010, and 10 percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to November 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) (that continued a 0 percent rating for right foot bunion).  An October 2010 rating decision increased the rating to 10 percent, effective July 1, 2010.  [A temporary total (100 %) convalescence rating was assigned from February 19, 2010, through June 30, 2010, and that period of time is not for consideration herein.]  These matters are now in the jurisdiction of the Los Angeles, California RO.  A February 2015 Board decision (by a Veterans Law Judge other than the undersigned) reopened the Veteran's claims of service connection for hearing loss and tinnitus and remanded those matters, and the claim seeking a rating in excess of 10 percent for right foot bunion, for additional development.  The case is now assigned to the undersigned.

The matters of service connection for disabilities of the second and fourth right toes as secondary to the Veteran's service-connected right foot bunion and entitlement to a total disability rating based on individual unemployability due to various service connected disabilities (TDIU) have been raised by the record during VA treatment in September 2013 and April 2014, and on February 2015 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for bilateral hearing loss and tinnitus are being REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.




FINDING OF FACT

Prior to December 22, 2009, the Veteran's right foot bunion is not shown to have been manifested by pathology and/or impairment equivalent to (or approximating) amputation of the great toe without metatarsal involvement; from that date, the right foot bunion is not shown to be manifested by pathology and/or impairment equivalent to (or approximating) amputation of the great toe with removal of metatarsal head.


CONCLUSION OF LAW

The Veteran's right foot bunion warrants staged ratings of 0 percent prior to December 22, 2009, and 10 percent (but no higher) from that (earlier effective) date.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (Code) 5171, 5280 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence of a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A March 2010 letter provided the Veteran the general-type notice required.  She has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).
Pertinent treatment records have been associated with the Veteran's record.  The AOJ arranged for VA examinations in connection with this claim in August 2007 and, pursuant to the Board's February 2015 remand, in February 2015.  The Board finds that the examination reports are adequate for rating purposes as they include all findings necessary to decide the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding; VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis
      
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Notably, the Veteran has various right foot pathology other than the service-connected bunion that is not service-connected (including a right foot calcaneal spur for which service connection was expressly denied) and may not be considered in rating the bunion disability at issue.

The Veteran's service-connected right foot bunion is currently assigned ratings of 0 percent prior to July 1, 2010, and 10 percent from that date by analogy to Code 5280 (for unilateral hallux valgus).  Code 5280 provides that unilateral hallux valgus warrants a 10 percent rating if operated with resection of the metatarsal head or when severe, if equivalent to amputation of the great toe.  As Code 5280 does not provide for ratings in excess of 10 percent, following the analogy guided under Code 5280, for a rating in excess of 10 percent the comparison would be the criteria in Code 5171 (for rating amputation of a great toe).

Under Code 5171, amputation of the great toe without metatarsal involvement warrants a 10 percent rating; with removal of the metatarsal head a 30 percent rating is warranted.  38 C.F.R. § 4.71

In a claim for increase VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred during that period.  38 C.F.R. §§ 3.157, 3.400(o)(2).  

The Veteran's claim for an increased rating for her right foot bunion was received in July 2007.

On August 2007 VA examination, the Veteran reported experiencing unbearable pain in her right forefoot at the end of her workday as a mechanic.  She experienced some relief when she switched to sedentary employment, but still had pain with prolonged driving, standing, and walking.  She was able to stand for one hour and walk for one-half a mile; shoe inserts alleviated the pain.  On examination, her gait was "limpy," but there was no swelling, redness, or heat.  A non-tender callus was noted over the medial side of the right big toe, with tenderness over the second metatarsal area.  On examination there was hallux abductus angle at 25 degrees, intermetatarsal angle at five degrees, and limited active motion of the first metatarsophalangeal joint.  After repetitive movement, fatigue and lack of endurance were noted.  The diagnosis was hallux valgus of the right great toe.

During October 2007 VA treatment, the Veteran reported chronic right foot pain that interfered with her daily activities and job performance to the point that she had to obtain sedentary employment.  A November 2007 x-ray revealed mild degenerative changes in the right foot.

A February 2009 x-ray revealed a prominent bunion, metatarsus primus varus, hallux valgus deformity, and mild degenerative changes of the first metatarsophalangeal joint.  A December 22, 2009, VA podiatry treatment record notes the Veteran's complaints of right foot pain, including in the right big toe.  She requested surgery to correct her bunion, and surgery options were discussed.  In January 2010, she again requested a bunionectomy for her right foot.

On January 2010 VA treatment, the Veteran reported she wore extra depth shoes, without relief.  She also reported developing a callus on her right medial forefoot.  A right foot hallux valgus with medial bump that was nontender to palpation was noted.  There was no crepitus with right first metatarsophalangeal joint range of motion.

The Veteran underwent a right foot bunionectomy in February 2010.  March 2010 treatment records note that she was healing within normal limits following the procedure. 

A May 2010 VA treatment record notes the Veteran denied right foot complaints and reported she wore regular shoes.  The podiatric surgeon noted that the Veteran's right foot was healing well following the bunionectomy.  In June 2010, she complained of some "achiness" around the midfoot dorsally, which had been present prior to the bunionectomy.  She did not use orthotic shoes and instead wore tennis shoes.  A June 2010 x-ray revealed evidence of bunionectomy and chevron osteotomy without hardware complication with mild soft tissue swelling, and other right foot pathology.

On August 2010 VA treatment, the Veteran denied pain or problems with her right foot and requested a doctor's note certifying her need for convalescence following the bunionectomy.  In August 2010 VA correspondence, her provider indicated that she required convalescence following a February 2010 right foot bunionectomy, but would be able to return to work with normal duties on June 15, 2010.

In her March 2012 VA Form 9 substantive appeal, the Veteran stated that she has additional pain in her big toe and heel.   A November 2013 x-ray revealed first metatarsal osteotomy and bunionectomy without complication, and other right foot pathology.   

In September 2013, the Veteran reported constant curling of her right foot toes and noted that her right big toe was angling over again and creating pain in her second toe.  In January 2014, she complained that her right foot bunion was returning and that her right second toe was raised, while her great toe slanted to the right.  She reported that she had not worn her orthotics since April 2013 and that she had difficulty wearing any shoes.

In April 2014, the Veteran complained of a recurrent right foot bunion.  She reported that her right great toe was abutting the second toe and that the second and fourth toes had changed position.  She found it very difficult to wear any type of closed toe shoe and admitted to not wearing her orthotics following surgery.  In June 2014, she reported a painful right second toe that occurred when she walked and was alleviated by rest.  She was concerned about the hallux abutting the second toe and reported that she does not wear shoes often because of pain.  The physician noted that she was wearing athletic shoes; she denied ever using orthotics.

On February 2015 VA examination (pursuant to the Board's remand), the Veteran reported that it hurt her to wear shoes and socks. She reported pain around her right big toe that flares when she walks more than usual, and at the bottom of her anterior foot.  She stated that she does not work due to her medical disabilities.  On examination, mild or moderate symptoms of right foot hallux valgus following a resection of the metatarsal head in February 2010 were noted.  Functional loss included less movement than normal, pain on weight-bearing, and deformity resulting from a mild bony protrusion of the large toe metatarsal head causing a hallux valgus deformity abutting the second toe.  The examiner opined that the Veteran's right foot bunion did not impact her ability to perform any type of occupational task and stated that any right heel pain is not likely due to her right foot bunion. 

As was noted above, the Veteran has various right foot pathology which is not service connected (and not for consideration in rating the right foot bunion).  A bunion is an abnormal prominence of the first metatarsal head accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See Dorland's 32nd ed. at p.260 (2012).  Valgus deformity has been acknowledged to be a complication of the right foot bunion; however, degenerative changes and heel disability have not.     

The record does not show that prior to December 22, 2009 the right foot bunion, with hallus valgus deformity was manifested by symptoms and impairment warranting a compensable rating.  For example, while on August 2007 VA examination the Veteran reported pain with prolonged standing, driving, or walking.  On examination the findings included only a tender callus and fatigue and lack of endurance after repetitive motion.  Similar findings were noted in October 2007 and February 2009.  As she had not undergone surgery and impairment equivalent to or approximating amputation of the great toe was not shown, the criteria for a 10 percent rating under Code 5280 were neither met, nor approximated; and a compensable rating was not warranted.  See 38 C.F.R. § 4.31.  

On December 22, 2009 VA examination, however, it was noted that the Veteran's complaints had progressed in severity, to the extent that she was actively seeking surgical intervention to relieve the problem.  She continued pursuing surgical intervention, and underwent surgery in February 2010, with a temporary total rating assigned from February 19, of that year.  The Board finds that pathology and impairment equivalent to (but not exceeding) that shown post-bunionectomy, that was the basis for the 10 percent rating assigned by the RO following the convalescence period, was reasonably shown on December 22, 2009 examination, and that the 10 percent rating is warranted from that [earlier effective] date.   38 C.F.R. §§ 4.3, 4.7. 

The analysis proceeds to consideration of whether a rating in excess of 10 percent is warranted for any period of time from July 1, 2010 (as a 100 percent rating was in effect prior to that date.  The record does not show that at any time since July 1, 2010 the Veteran's right foot bunion with hallus valgus deformity has manifested by symptoms or impairment equivalent to (or approximating) amputation of the great toe with metatarsal head removal.  For example, it was noted that the Veteran was found capable of returning to work on June 15, 2010.  In March 2010 she reported additional impairment (but due to heel pathology which is not service-connected).  And in November 2013 it was noted that she did not have surgical complications.  And on February 2015 VA examination only mild to moderate symptoms were noted.  (And the examiner opined that right heel pain was not service-connected.)  Accordingly, a rating in excess of 10 percent is not warranted for any period of time since July 1, 2010.  

Under Codes 7804-7805, separate ratings are available for scars.  The Veteran has been noted to have a bunionectomy scar.  However, the February 2015 VA examiner noted that the scar was not painful and/or unstable, and did not have a total area greater than 39 square centimeters.  Notably, the ratings assigned for the residuals of bunionectomy include pain associated with postoperative residuals.  There is no showing of additional impairment from the surgical scars that is separate and distinct from the findings which form the basis for the 10 percent rating now assigned.  Accordingly, a separate compensable rating is not warranted for scar residuals of bunionectomy under the criteria for rating scars.  See 38 C.F.R. § 4.118, Code 7804.

The Board has also considered whether referral of this matter for consideration of an extraschedular rating is warranted.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's service-connected right foot bunion is exceptional or that schedular criteria are inadequate. The schedular criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria assigned encompass all symptoms and impairment shown (e.g., pain with walking) and therefore are not inadequate. A higher rating is available under analogous schedular criteria; however, as discussed above, the criteria for such rating are not met.  There is likewise no evidence of such factors as frequent hospitalizations for the post-bunionectomy bunion with hallus valgus or related marked interference with employment.  Therefore, referral of this issue for consideration of an extraschedular rating is not necessary. Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran has stated on VA examination that she cannot work due to medical disabilities; she has not alleged that her right foot bunion renders her incapable of employment (she had indicated that it causes functional impairment--which is acknowledged by the rating assigned).  Notably, the February 2015 VA examiner specifically opined that her right foot bunion does not impact her ability to perform any type of occupational task.  The matter of entitlement to a TDIU rating is not raised by the record in the context of the increased rating claim.




ORDER

A compensable rating for right foot bunion prior to December 22, 2009 is denied.

From [the earlier effective date of] December 22, 2009 a 10 percent (but no higher) rating is granted for the Veteran's right foot bunion with hallux valgus deformity; to that extent, the appeal is granted, subject to regulations governing payment of monetary benefits.


REMAND

A preliminary review of the record found that further development is necessary before the remaining claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran contends that her bilateral hearing loss and tinnitus are due to exposure to noise in service.  Her DD Form-214 reflects that her military occupational specialty (MOS) was light wheel vehicle/power-generation mechanic.  It may reasonably be conceded that she was exposed to hazardous levels of noise in service.

On November 2011 VA fee-basis examination, the Veteran reported that she did not wear hearing protection in service and that she experienced tinnitus and difficulty hearing during service.  She also reported exposure to occupational noise in postservice employment (as a mechanic for 22 years and as a commercial truck driver for four months, both notably without wearing hearing protection).  She stated that hearing loss and tinnitus were first diagnosed in 2010.   The examiner confirmed the hearing loss/tinnitus diagnoses, noted that the Veteran did not have significant changes in puretone thresholds during service and that her hearing was normal at service separation, and her postservice history of noise trauma, and opined that it was not possible to determine whether the Veteran's hearing loss and tinnitus were likely related to military noise exposure, postservice noise exposure, or a combination of both.
As that opinion was in essence a non-opinion, pursuant to the Board's February 2015 remand, the RO arranged for a March 2015 advisory medical opinion in this matter.  The consulting provider noted that the Veteran's hearing levels were within normal limits at service enlistment and service separation, and that there were no complaints of, or treatment for, hearing loss or tinnitus during service; noted that hearing loss was not noted on January 1986 VA examination and that the Veteran did not complain of tinnitus on the examination (although he acknowledged that audiometric testing was not performed at that time); and opined that it is less likely that the Veteran's hearing loss and tinnitus are related to service based on her normal hearing at service separation, the absence of significant threshold shifts when compared to hearing tests at service enlistment, and the Institute of Medicine's report which states that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

The Board notes that the November 2011 VA examination report and March 2015 VA medical opinion are based on an inaccurate factual premise as the Veteran's service separation audiological evaluation shows an apparent significant threshold shift when compared to her service enlistment audiological evaluation.  [The National Institute for Occupational Safety and Health (NIOSH) suggests that a significant threshold shift is a 15-decibel hearing loss shift or more at any one frequency from 500 Hertz to 4000 Hertz.]  A comparison of the Veteran's September 1982 enlistment and June 1985 separation audiometries found a 15-decibel puretone shift at 3000 Hertz in the right ear.

Further, temporary puretone threshold shifts in both ears were also noted in a June 1984 audiogram.  Although hearing loss was not diagnosed in service, the absence of such diagnosis is not fatal to a service connection claim for such disability, especially if service records indicate a significant threshold shift in service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley  v. Brown, 5 Vet. App. 155 (1993).  The reliance of the November 2011 VA examiner and March 2015 consulting provider on an inaccurate factual premise renders their opinions inadequate for rating purposes.  Consequently, a remand for an adequate opinion is necessary.

The case is REMANDED for the following:
1.  The AOJ should also arrange for a VA audiological examination of the Veteran to determine the likely etiology of her bilateral hearing loss and tinnitus, and specifically whether they are related to her service/exposure to noise trauma therein. The Veteran's record must be reviewed by the examiner in conjunction with the examination. Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please identify the most likely etiology for the Veteran's bilateral hearing loss and tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that they are related to the hazardous levels of noise to which she was exposed in service? If not, please identify the etiology considered more likely.

The examiner must comment on the significance, if any, of the apparent puretone threshold shifts suggested by comparison of the September 1982 service entrance audiometry with the audiograms in June 1984 and June 1985.   

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

2.  The AOJ should then review the record and readjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


